1 It .is, therefore, ordered and decreed, that the defendant do deliver up to the complainants their note, which he has for $ 500, and that the contract entered into between them be entirely rescinded : — that the injunction obtained on the 27th January 1810, be perpetuated That the average difference between the interest of the money advanced by complainants, and the rents of the lands, be ascertained by the commissioner,, and the balance of such principal be paid by the defen-, dant to the complainants, or that they have the benefit •of the process of this court to recover the same. — fcifeh. party to pay his own cost.